Filed 12/4/13 In re A.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058387
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1100343)
v.
                                                                         OPINION
A.C.,

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Lawrence P. Best,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Cynthia M. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On June 6, 2011, a Welfare and Institutions Code section 602, subdivision (a),

petition charged minor and appellant A.C. (minor) with misdemeanor battery against a

peace officer in violation of Penal Code section 243, subdivision (b) (“first petition”).

       On June 9, 2011, minor admitted the allegation and was adjudged a ward under

Welfare and Institutions Code section 602. The juvenile court placed minor on probation

for six months under Welfare and Institutions Code section 725.

       On June 16, 2011, the People filed a second petition for two misdemeanor

batteries, which had occurred prior to the first petition (“second petition”). Paragraph 1

of the second petition alleged misdemeanor battery on a school employee under Penal

Code section 243.6, and paragraph 2 alleged misdemeanor battery on school grounds in

violation of Penal Code section 243.2, subdivision (a)(1). On August 1, 2011, minor

admitted the allegations in paragraph 1, and paragraph 2 was dismissed. The court placed

minor on probation for six months under Welfare and Institutions Code section 725.

       On November 29, 2011, the People filed a third petition charging minor with

misdemeanor battery on school grounds in violation of Penal Code section 243.2,

subdivision (a)(1) (“third petition”). On February 15, 2012, minor admitted the

allegation. The court imposed probation terms and released minor to the custody of her

mother.




                                              2
       On April 2, 2012, the People filed a Welfare and Institutions Code section 777

petition for violations of probations terms (“first violation petition”). On April 10, 2012,

minor admitted to the probation violations and was committed to a juvenile work

program for four to six days, stayed.

       On May 7, 2012, the People filed a second Welfare and Institutions Code section

777 petition for subsequent violations of minor’s probation terms (“second violation

petition”). On May 24, 2012, minor admitted the probation violations and was

committed to juvenile hall for 14 to 28 days.

       On June 25, 2012, the People filed another Welfare and Institutions Code section

777 petition for additional violations of minor’s probation terms (“third violation

petition”). On July 12, 2012, minor admitted to the probation violations. On August 23,

2012, minor was placed in a “Wraparound program” and released to her parents.

       On October 22, 2012, the People filed its fourth Welfare and Institutions Code

section 777 petition for additional violations of minor’s probation terms (“fourth

violation petition”). On November 15, 2012, a fifth Welfare and Institutions Code

section 777 was filed against minor (“fifth violation petition”). On November 27, 2012,

the People filed a fourth petition charging minor with misdemeanor resisting a deputy in

violation of Penal Code section 148, subdivision (a)(1) (“fourth petition”).

       On November 28, 2012, the court held a detention hearing on the fourth and fifth

violation petitions and the fourth petition. At the hearing, minor admitted the allegations




                                             3
included in all three petitions. The court committed minor to juvenile hall for 10 to 14

days.

        On January 2, 2013, the People filed a sixth Welfare and Institutions Code section

777 petition for a new violation of minor’s probation terms (“sixth violation petition”).

At the January 22, 2013 contested jurisdiction hearing, the court found that the

allegations were untrue and not established by the evidence.

        On January 29, 2013, the People filed a seventh Welfare and Institutions Code

section 777 petition for violation of probation terms (“seventh violation petition”). On

February 21, 2013, the People filed a fifth petition charging minor with misdemeanor

possession of marijuana on school grounds in violation of Health and Safety Code section

11357, subdivision (e) (“fifth petition”). On February 22, 2013, minor admitted the

allegations contained in both petitions.

        On March 19, 2013, after a contested disposition hearing related to the seventh

violation petition and fifth petition, the court found that continuance in the home of the

parent or guardian would be contrary to minor’s welfare and ordered minor placed in a

suitable foster or group home, relative home, country or private facility.

        On March 25, 2013, minor filed her notice of appeal from the March 19, 2013,

placement order.




                                             4
                               STATEMENT OF FACTS1

       On March 19, 2013, the trial court held a disposition hearing on minor’s fifth

petition and seventh violation petition.

       Prior to the hearing, on March 5, 2013, probation filed a dispositional

memorandum. The memorandum included a minor’s statement section, which reported

minor’s belief that she should be placed with her uncle. Minor stated that living with her

father was not acceptable because she lacked personal space at his home and was unable

to have a social life because of his strict rules. Living with her mother was also difficult

because their relationship was volatile. Statements from both her father and mother

agreed with minor’s assessment that placement with her uncle was the best option.

       Probation recommended that minor be ordered placed outside the home in a

facility that “will provide the minor with counseling and the structure to address her

suicidal behavior, issues of anger, impulsive behavior . . . and educational needs.” In

reaching this decision, probation and the Wraparound team had decided that, because of a

recent suicide attempt, “the minor’s past self-injurious behaviors, her on-going drug

problems, and repeated running away it is the belief of the Wraparound Team the minor

requires the intense supervision and therapy that can be provided by a placement

facility.”




       1  Minor appeals solely from the March 19, 2013, placement order. Therefore, we
shall discuss facts pertaining to that order.


                                              5
       At the disposition hearing, the People submitted on the recommendation contained

in the probation memorandum. Minor’s counsel argued in favor of placement with

minor’s uncle. In support of this, minor’s counsel called the author of the probation

memorandum, Probation Officer Jennifer Atkinson, to testify. Counsel questioned

Officer Atkinson on the decision-making process. Officer Atkinson indicated that, while

the Wraparound team initially indicated a willingness to continue working with minor

and considered placement with minor’s uncle, the team never visited the uncle’s home to

assess the appropriateness of the placement. The screening committee, the Wraparound

team, and the officer concluded that placement was appropriate before a site visit to

minor’s uncle’s home occurred. The screening committee never met with minor in

making their recommendation or participating in the decision for placement. Officer

Atkinson met with minor once while she was in juvenile hall.

       Minor’s father testified. He expressed his preference for placement with minor’s

uncle and aunt. The father believed that the placement would work because minor

“would be living and having direct contact with her cousin, and both of them are the

same age and they both get along really well. So that to me would be a big factor.” The

father also indicated that “the difference would be [the uncle] and his wife. They are

both very, very patient people. They are very understanding and they are willing to do

100 percent of what they can offer to [minor].”




                                             6
       Minor’s uncle and aunt also testified. They sated that they would be willing to

participate with minor in the Wraparound program. The uncle testified that prior

overnight stays by minor had been positive and trouble free.

       At the conclusion of the hearing, the court noted that minor had been in the

juvenile system since June 2011. “There are numerous violations of probation, numerous

petitions. She has had numerous opportunities to benefit from community resources.

She has chosen not to do that. She could have lived at father’s house a long time ago but

chose not to because father has rules. [Minor] doesn’t like rules. [¶] I don’t have any

reason to believe living with the uncle would be any different. Probation’s

recommendation is appropriate, and I intend to follow it.”

       Thereafter, the court ordered minor placed in a “suitable foster home, group home,

relative home, county or private facility with no preference for a period as deemed

necessary by staff and probation on condition she obey staff and rules.” The court also

made findings that continuing in the home of the parent or guardian would be contrary to

minor’s welfare and ordered her removed from the custody of her parents.

                                       ANALYSIS

       After minor appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the

case, a summary of the facts and potential arguable issues, and requesting this court to




                                             7
undertake a review of the entire record. These procedures apply to juvenile delinquency

cases. (In re Kevin S. (2003) 113 Cal.App.4th 97.)

      We offered minor an opportunity to file a personal supplemental brief, but she has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                             RICHLI
                                                                                         J.


We concur:


McKINSTER
               Acting P. J.


CODRINGTON
                         J.




                                           8